            Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 1 of 27




  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiffs

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  LUIS MIGUEL ANTONIO ANACLETO,
  VICENTE JUAREZ, and VIRGILIO JUAREZ
  VAZQUEZ, individually and on behalf of
  others similarly situated,                                          COMPLAINT

                                     Plaintiffs,
                                                             COLLECTIVE ACTION UNDER
                   -against-                                      29 U.S.C. § 216(b)

  HARLEM CHICKEN LLC (D/B/A                                              ECF Case
  CHIRPING CHICKEN), MICHALIS
  KOKKINOS, and JENNY DOE,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiffs Luis Miguel Antonio Anacleto , Vicente Juarez, and Virgilio Juarez Vazquez ,

 individually and on behalf of others similarly situated (collectively, “Plaintiffs”), by and through

 their attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and as

 against Harlem Chicken LLC (d/b/a Chirping Chicken), (“Defendant Corporation”), Michalis

 Kokkinos and Jenny Doe, (“Individual Defendants”), (collectively, “Defendants”), allege as

 follows:

                                           NATURE OF ACTION

       1.       Plaintiffs are former employees of Defendants Harlem Chicken LLC (d/b/a Chirping

Chicken), Michalis Kokkinos, and Jenny Doe.
            Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 2 of 27




       2.       Defendants own, operate, or control a restaurant, located at 219 W 145th St., New

York, NY 10039 under the name “Chirping Chicken”.

       3.      Upon information and belief, individual Defendants Michalis Kokkinos and Jenny

Doe, serve or served as owners, managers, principals, or agents of Defendant Corporation and,

through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

       4.      Plaintiffs were employed as a cook and as delivery workers at the restaurant located

at 219 W 145th St., New York, NY 10039.

       5.      Plaintiffs Juarez and Vasquez were ostensibly employed as delivery workers.

However, they were required to spend a considerable part of their work day performing non-tipped

duties, including but not limited to cutting cucumbers, washing dishes and walls, preparing sauces,

taking out the trash, cleaning the bathroom and chicken containers, mopping and sweeping the

restaurant and delivering chicken between two locations (hereafter the “non-tipped duties”).

       6.      At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hours compensation

for the hours that they worked.

       7.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiffs appropriately for any hours worked, either at the straight rate of pay or

for any additional overtime premium.

       8.      Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

       9.      Furthermore, Defendants repeatedly failed to pay Plaintiffs wages on a timely basis.




                                                   -2-
              Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 3 of 27




        10.     Defendants employed and accounted for Plaintiffs Juarez and Vasquez as delivery

workers in their payroll, but in actuality their duties required a significant amount of time spent

performing the non-tipped duties alleged above.

        11.     Regardless, at all relevant times, Defendants paid Plaintiffs Juarez and Vasquez at a

rate that was lower than the required tip-credit rate.

        12.     However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs Juarez and Vasquez’s non-tipped duties exceeded 20% of each workday,

or 2 hours per day, whichever is less in each day. 12 N.Y. C.R.R. §146.

        13.     Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs Juarez and Vasquez’s actual duties in payroll records by designating them as

delivery workers instead of non-tipped employees. This allowed Defendants to avoid paying

Plaintiffs Juarez and Vasquez at the minimum wage rate and enabled them to pay them at the lower

tip-credit rate (which they still failed to do).

        14.     Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        15.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        16.     Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.

and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New York



                                                   -3-
              Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 4 of 27




Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein the

“Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’ fees

and costs.

        17.     Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                   JURISDICTION AND VENUE

        18.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

        19.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a restaurant located in this district. Further, Plaintiffs were employed by Defendants in this

district.

                                                 PARTIES

                                                  Plaintiffs

        20.     Plaintiff Luis Miguel Antonio Anacleto (“Plaintiff Antonio” or “Mr. Antonio”) is

an adult individual residing in New York County, New York.

        21.     Plaintiff Antonio was employed by Defendants at Chirping Chicken from

approximately March 28, 2019 until on or about December 5, 2019.

        22.     Plaintiff Vicente Juarez (“Plaintiff Juarez” or “Mr. Juarez”) is an adult individual

residing in New York County, New York.



                                                  -4-
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 5 of 27




       23.     Plaintiff Juarez was employed by Defendants at Chirping Chicken from

approximately August 26, 2019 until on or about December 6, 2019.

       24.     Plaintiff Virgilio Juarez Vazquez (“Plaintiff Vasquez ” or “Mr. Vasquez”) is an adult

individual residing in New York County, New York.

       25.     Plaintiff Vasquez was employed by Defendants at Chirping Chicken from

approximately June 2019 until on or about December 2019.

                                              Defendants

       26.     At all relevant times, Defendants owned, operated, or controlled a restaurant, located

at 219 W 145th St., New York, NY 10039 under the name “Chirping Chicken”.

       27.     Upon information and belief, Harlem Chicken LLC (d/b/a Chirping Chicken) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 219 W 145th St., New York,

NY 10039.

       28.     Defendant Michalis Kokkinos is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Michalis Kokkinos is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Michalis Kokkinos possesses operational control over Defendant Corporation, an ownership interest

in Defendant Corporation, and controls significant functions of Defendant Corporation. He

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

       29.     Defendant Jenny Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Jenny Doe is sued individually in her



                                                  -5-
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 6 of 27




capacity as a manager of Defendant Corporation. Defendant Jenny Doe possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. She

determines the wages and compensation of the employees of Defendants, including Plaintiffs,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                     FACTUAL ALLEGATIONS

                                  Defendants Constitute Joint Employers

       30.     Defendants operate a restaurant located in the Harlem section of Manhattan in New

York City.

       31.     Individual Defendants, Michalis Kokkinos and Jenny Doe, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       32.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       33.     Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to herein.

       34.     Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201 et

seq. and the NYLL.

       35.     In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.




                                                  -6-
              Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 7 of 27




        36.     Upon information and belief, Individual Defendant Michalis Kokkinos operate

Defendant Corporation as either an alter ego of himself and/or fails to operate Defendant Corporation

as an entity legally separate and apart from himself, by among other things:

               a) failing to adhere to the corporate formalities necessary to operate Defendant

                  Corporation as a Corporation,

               b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                  by, amongst other things, failing to hold annual meetings or maintaining

                  appropriate corporate records,

               c) transferring assets and debts freely as between all Defendants,

               d) operating Defendant Corporation for his own benefit as the sole or majority

                  shareholders,

               e) operating Defendant Corporation for his own benefit and maintaining control over

                  this corporation as a closed Corporation,

               f) intermingling assets and debts of his own with Defendant Corporation,

               g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                  liability as necessary to protect his own interests, and

               h) Other actions evincing a failure to adhere to the corporate form.

        37.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiffs, controlled

the terms and conditions of employment, and determined the rate and method of any compensation

in exchange for Plaintiffs’ services.

        38.     During 2019, Defendants, both separately and jointly, had a gross annual volume of

sales of not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated).



                                                    -7-
                Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 8 of 27




          39.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                            Individual Plaintiffs

          40.     Plaintiffs are former employees of Defendants who were employed as a cook and

ostensibly as delivery workers. However, Plaintiffs Juarez and Vasquez, who ostensibly were

employed as delivery workers, spent more than 20% of their shifts performing the non-tipped duties

described above.

          41.     Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                  Plaintiff Luis Miguel Antonio Anacleto

          42.     Plaintiff Antonio was employed by Defendants from approximately March 28, 2019

until on or about December 5, 2019.

          43.     Defendants employed Plaintiff Antonio as a cook.

          44.     Plaintiff Antonio regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

          45.     Plaintiff Antonio’s work duties required neither discretion nor independent judgment.

          46.     Throughout his employment with Defendants, Plaintiff Antonio regularly worked in

excess of 40 hours per week.

          47.     From approximately March 28, 2019 until on or about December 5, 2019, Plaintiff

Antonio worked from approximately 10:00 a.m. until on or about 12:00 a.m., 6 days a week

(typically 84 hours per week).




                                                    -8-
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 9 of 27




       48.      Throughout his employment, Defendants paid Plaintiff Antonio his wages by

personal check.

       49.      From approximately March 28, 2019 until on or about December 5, 2019, Defendants

paid Plaintiff Antonio a fixed salary of $400 per week.

       50.      For approximately four weeks, Defendants did not pay Plaintiff Antonio any wages

for his work.

       51.      Defendants never granted Plaintiff Antonio any breaks or meal periods of any kind.

       52.      Plaintiff Antonio was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       53.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Antonio regarding overtime and wages under the FLSA and NYLL.

       54.      Defendants did not provide Plaintiff Antonio an accurate statement of wages, as

required by NYLL 195(3).

      55.       Defendants did not give any notice to Plaintiff Antonio, in English and in Spanish

(Plaintiff Antonio’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

                                        Plaintiff Vicente Juarez

       56.      Plaintiff Juarez was employed by Defendants from approximately August 26, 2019

until on or about December 6, 2019.

       57.      Defendants ostensibly employed Plaintiff Juarez as a delivery worker.

       58.      However, Plaintiff Juarez was also required to spend a significant portion of his work

day performing the non-tipped duties described above.



                                                  -9-
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 10 of 27




       59.      Although Plaintiff Juarez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       60.      Plaintiff Juarez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       61.      Plaintiff Juarez’s work duties required neither discretion nor independent judgment.

       62.      Throughout his employment with Defendants, Plaintiff Juarez regularly worked in

excess of 40 hours per week.

       63.      From approximately August 26, 2019 until on or about November 2019, Plaintiff

Juarez worked from approximately 12:00 p.m. until on or about 12:00 a.m. to 12:30 a.m., 5 days a

week and from approximately 10:00 a.m. until on or about 10:00 p.m. to 10:30 p.m., one day a week

(typically 72 to 75 hours per week).

       64.      From approximately November 29, 2019 until on or about December 6, 2019,

Plaintiff Juarez worked from approximately 12:00 p.m. until on or about 12:00 a.m. to 12:30 a.m.,

5 days a week, from approximately 10:00 a.m. until on or about 10:00 p.m. to 10:30 p.m., 1 day a

week, and from approximately 5:00 p.m. until on or about 12:00 a.m. to 12:30 a.m., 1 day a week

(typically 79 to 82.5 hours per week).

       65.      Throughout his employment, Defendants paid Plaintiff Juarez his wages by check.

       66.      From approximately August 26, 2019 until on or about December 6, 2019,

Defendants paid Plaintiff Juarez a fixed salary of $400 per week.

       67.      For approximately 3 weeks, Defendants did not pay Plaintiff Juarez any wages for

his work.

       68.      Plaintiff Juarez’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.



                                                 - 10 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 11 of 27




       69.      For example, Defendants required Plaintiff Juarez to work an additional 20 to 30

minutes past his scheduled departure time every day, and did not pay him for the additional time he

worked.

       70.      Plaintiff Juarez was never notified by Defendants that his tips were being included as

an offset for wages.

       71.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Juarez’s wages.

       72.      Plaintiff Juarez was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       73.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Juarez regarding overtime and wages under the FLSA and NYLL.

       74.      Defendants did not provide Plaintiff Juarez an accurate statement of wages, as

required by NYLL 195(3).

      75.       Defendants did not give any notice to Plaintiff Juarez, in English and in Mixteco

(Plaintiff Juarez’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      76.       Defendants required Plaintiff Juarez to purchase “tools of the trade” with his own

funds—including one bicycle, basket, and helmet.

                                   Plaintiff Virgilio Juarez Vazquez

       77.      Plaintiff Vasquez was employed by Defendants from approximately June 2019 until

on or about December 2019.

       78.      Defendants ostensibly employed Plaintiff Vasquez as a delivery worker.



                                                 - 11 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 12 of 27




       79.      However, Plaintiff Vasquez was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       80.      Although Plaintiff Vasquez ostensibly was employed as a delivery worker, he spent

over 20% of each day performing non-tipped work throughout his employment with Defendants.

       81.      Plaintiff Vasquez regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       82.      Plaintiff Vasquez’s work duties required neither discretion nor independent

judgment.

       83.      Throughout his employment with Defendants, Plaintiff Vasquez regularly worked in

excess of 40 hours per week.

       84.      From approximately June 2019 until on or about December 2019, Plaintiff Vasquez

worked from approximately 12:00 p.m. until on or about 12:00 a.m., 2 days a week and from

approximately 12:00 p.m. until on or about 12:15 a.m., 4 days a week (typically 73 hours per week).

       85.      Throughout his employment, Defendants paid Plaintiff Vasquez his wages by

personal check.

       86.      From approximately June 2019 until on or about December 2019, Defendants paid

Plaintiff Vasquez a fixed salary of $400 per week.

       87.      For approximately two weeks, Defendants did not pay Plaintiff Vasquez any wages

for his work.

       88.      Plaintiff Vasquez’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.




                                                 - 12 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 13 of 27




       89.      For example, Defendants required Plaintiff Vasquez to work an additional 10 to 15

minutes past his scheduled departure time 4 days a week, and did not pay him for the additional time

he worked.

       90.      Defendants never granted Plaintiff Vasquez any breaks or meal periods of any kind.

       91.      Plaintiff Vasquez was never notified by Defendants that his tips were being included

as an offset for wages.

       92.      Defendants did not account for these tips in any daily or weekly accounting of

Plaintiff Vasquez’s wages.

       93.      Plaintiff Vasquez was not required to keep track of his time, nor to his knowledge,

did the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       94.      No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Vasquez regarding overtime and wages under the FLSA and NYLL.

       95.      Defendants did not provide Plaintiff Vasquez an accurate statement of wages, as

required by NYLL 195(3).

      96.       Defendants did not give any notice to Plaintiff Vasquez, in English and in Spanish

(Plaintiff Vasquez’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      97.       Defendants required Plaintiff Vasquez to purchase “tools of the trade” with his own

funds—including one electric bike and a helmet.

                                 Defendants’ General Employment Practices

      98.       At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week



                                                 - 13 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 14 of 27




without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      99.       Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      100.      Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      101.      Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.

      102.      Defendants required Plaintiffs Juarez, Vasquez and all other delivery workers to

perform general non-tipped tasks in addition to their primary duties as delivery workers.

      103.      These Plaintiffs and all similarly situated employees, ostensibly were employed as

tipped employees by Defendants, although their actual duties included a significant amount of time

spent performing the non-tipped duties outlined above.

      104.      These Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      105.      These Plaintiffs and all other tipped workers were paid at a rate that was lower than

the lower tip-credit rate by Defendants.

      106.      However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and these Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours

a day, whichever is less) (12 N.Y.C.R.R. § 146).



                                                 - 14 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 15 of 27




      107.      New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if that

time is devoted to a non-tipped occupation.

      108.      In violation of federal and state law as codified above, Defendants classified these

Plaintiffs and other tipped workers as tipped employees, and paid them at a rate that was Below the

required lowered Tip-credit Rate, when they should have classified them as non-tipped employees

and paid them at the minimum wage rate.

      109.      Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      110.      Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      111.      Defendants failed to maintain a record of tips earned by Plaintiffs who worked as

delivery workers for the tips they received.

      112.      Defendants    willfully   disregarded     and   purposefully   evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      113.      Defendants paid Plaintiffs their wages in personal checks.

      114.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.



                                                 - 15 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 16 of 27




      115.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      116.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      117.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      118.      Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      119.      Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’ primary

language, containing: the rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as part of the minimum wage,

including tip, meal, or lodging allowances; the regular pay day designated by the employer; the name

of the employer; any “doing business as” names used by the employer; the physical address of the

employer's main office or principal place of business, and a mailing address if different; and the

telephone number of the employer, as required by New York Labor Law §195(1).



                                                  - 16 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 17 of 27




                             FLSA COLLECTIVE ACTION CLAIMS

      120.      Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf

of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      121.      At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans

including willfully failing and refusing to pay them the required minimum wage, overtime pay at a

one and one-half their regular rates for work in excess of forty (40) hours per workweek under the

FLSA, and willfully failing to keep records under the FLSA.

      122.      The claims of Plaintiffs stated herein are similar to those of the other employees.

                                    FIRST CAUSE OF ACTION

             VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      123.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      124.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire and

fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      125.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.



                                                  - 17 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 18 of 27




      126.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       127.     Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      128.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      129.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                   SECOND CAUSE OF ACTION

               VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      130.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      131.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate of

pay for each hour worked in excess of forty hours in a work week.

      132.      Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      133.      Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                    THIRD CAUSE OF ACTION

                  VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      134.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      135.      At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,



                                                  - 18 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 19 of 27




controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      136.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      137.      Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      138.      Plaintiffs were damaged in an amount to be determined at trial.

                                   FOURTH CAUSE OF ACTION

                        VIOLATION OF THE OVERTIME PROVISIONS

                           OF THE NEW YORK STATE LABOR LAW

      139.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      140.      Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at rates

of one and one-half times the regular rate of pay for each hour worked in excess of forty hours in a

work week.

      141.      Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

      142.      Plaintiffs were damaged in an amount to be determined at trial.

                                    FIFTH CAUSE OF ACTION

                  VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                      OF THE NEW YORK COMMISSIONER OF LABOR

      143.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.




                                                  - 19 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 20 of 27




      144.      Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in violation

of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

      145.      Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

      146.      Plaintiffs were damaged in an amount to be determined at trial.

                                    SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      147.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      148.      Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

and Mixteco (Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      149.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                  SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                                OF THE NEW YORK LABOR LAW



                                                  - 20 -
             Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 21 of 27




      150.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      151.      With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the regular

hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours worked;

and the number of overtime hours worked, as required by NYLL 195(3).

      152.      Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                   EIGHTH CAUSE OF ACTION

                              RECOVERY OF EQUIPMENT COSTS

      153.      Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      154.      Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R. §

531.35; N.Y. Lab. Law §§ 193 and 198-b.

      155.      Plaintiffs were damaged in an amount to be determined at trial.

                                       NINTH CAUSE OF ACTION


                 UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                                OF THE NEW YORK LABOR LAW

       156.     Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

       157.     At all relevant times, Defendants were Plaintiffs’ employers within the meaning of


                                                  - 21 -
               Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 22 of 27




the N.Y. Lab. Law §§ 2 and 651.

         158.     Defendants made unlawful deductions from Plaintiffs’ wages; specifically,

Defendants deducted $200 from Plaintiff Juarez weekly wages in October for arriving 5 hours late.

         159.     The deductions made from Plaintiffs’ wages were not authorized or required by law.

         160.     Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

                      Plaintiffs were damaged in an amount to be determined at trial.

                                      TENTH CAUSE OF ACTION

                     VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                                  OF THE NEW YORK LABOR LAW

        161.      Plaintiffs repeat and reallege all paragraphs above as though set forth fully herein.

        162.      Defendants did not pay Plaintiffs on a regular weekly basis, in violation of NYLL

§191.

        163.      Defendants are liable to each Plaintiff in an amount to be determined at trial.



                                         PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

 Defendants by:

           (a)     Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;



                                                    - 22 -
         Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 23 of 27




       (b)     Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

       (c)     Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

       (d)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ and the FLSA Class

members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

       (f)     Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)     Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the timely payment provisions of the NYLL as



                                               - 23 -
          Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 24 of 27




to Plaintiffs;

        (l)      Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiffs’ compensation, hours, wages and any deductions or credits

taken against wages;

        (m)      Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

        (n)      Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

        (o)      Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (p)      Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

        (q)      Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;

        (r)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

        (s)      Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and



                                                  - 24 -
        Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 25 of 27




      (t)    All such other and further relief as the Court deems just and proper.

                                       JURY DEMAND

      Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York

      February 27, 2020

                                                       MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:              /s/ Michael Faillace
                                                       Michael Faillace [MF-8436]
                                                       60 East 42nd Street, Suite 4510
                                                       New York, New York 10165
                                                       Telephone: (212) 317-1200
                                                       Facsimile: (212) 317-1620
                                                       Attorneys for Plaintiffs




                                              - 25 -
          Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 26 of 27

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 E 42"^ Street. Suite 4510                                                            Telephone:(212)317-1200
New York, New York 10165                                                                 Facsimile:(212)317-1620

Faillace@employmentcompliance.com



                                                                      December 9,2019
BY HAND




TO:      Clerk of Court,


I hereby consent to join this lawsuit as a party plaintiff.
(Yd,por medio de este documento, doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)



Name / Nombre:                                 Vicente Juarez


Legal Representative / Abogado:               Michael Faillace & Associates. P.C.

Signature / Firma:


Date / Fecha:                                  9 de diciembre 2019




                           Certified as a minority-owned business in the State of New York
           Case 1:20-cv-07898-KPF Document 1 Filed 09/24/20 Page 27 of 27


                  Michael Faillace & Associates, P.C.
                                      Employment and Litigation Attorneys

60 E 42"''Street. Suite 4510                                                           Telephone:(212)317-1200
 New York, New York 10185                                                                  Facsimile:(212)317-1620


Faillace@employmentcompliance.com



                                                                     December 12, 2019
BY HAND




TO:      Clerk of Court,



I hereby consent to join this lawsuit as a party plaintiff.
(Yo,por medio de este documento, doy mi consentimiento para formar parte de la
demanda como uno de los demandantes.)


Name / Nombre:                               Luis Miguel Antonio Anacleto


Legal Representative / Abogado:              Michael Fmllace & Associates. P.C.

Signature / Firma:


Date / Fecha:                                12 de Diciembre del 2019




                          Certi^ed as a minority-owned business in the State of New York
